



Exhibit 10.30



CONSENT RELATED TO INTERCREDITOR AND SUBORDINATION AGREEMENT

        This CONSENT RELATED TO INTERCREDITOR AND SUBORDINATION AGREEMENT (this
“Consent”), dated as of December 29, 2004, is among THE FROST NATIONAL BANK (the
“Bank”), CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC (“CSFBM”), as Administrative
Agent under the Ascent Holdings Credit Agreement referred to below (the
“Administrative Agent”), for itself as such and as Agent for each of the Lenders
party to that Agreement (each a “Lender”), ASCENT ASSURANCE, INC., a Delaware
corporation (“Holdings”), the subsidiaries of Holdings a party hereto (each a
“Subsidiary”), and SPECIAL SITUATIONS HOLDINGS, INC. — WESTBRIDGE
(“Westbridge”).

RECITALS:

        Bank, CSFBM, Administrative Agent, each Lender, Holdings, each
Subsidiary and Westbridge have previously entered into the Intercreditor and
Subordination Agreement dated as of December 31, 2003 (such agreement, together
with all amendments and restatements, the “Intercreditor Subordination
Agreement”).

        Bank and Funding have previously entered into the Credit Agreement dated
as of December 31, 2003 (such agreement, together with all amendments and
restatements, the “Credit Agreement”).

        Bank and Funding desire to amend the definition of Maturity Date in
Section 1.1 of the Credit Agreement.

        The parties hereto desire to consent to the amendment of the Credit
Agreement.

AGREEMENT:

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

        1.1    Definitions.    All capitalized terms not otherwise defined
herein have the same meanings as in the Intercreditor Subordination Agreement.

ARTICLE II

Consent

        2.1    Consent.    The parties hereto have reviewed the Second Amendment
To Credit Agreement dated as of December 29, 2004 and hereby agree to consent to
the amendment of the Credit Agreement.

ARTICLE III

Condition Precedent

        This Consent shall be effective upon receipt by the Bank of a
counterpart of this Consent executed by all parties hereto.

ARTICLE IV

Ratification

        The terms and provisions set forth in this Consent shall modify and
supersede all inconsistent terms and provisions set forth in the Intercreditor
Subordination Agreement and except as expressly modified and superseded by this
Consent, the terms and provisions of the Intercreditor Subordination Agreement
are ratified and confirmed and shall continue in full force and effect. Each
party hereto agrees that the Intercreditor Subordination Agreement shall
continue to be the legal, valid, binding and enforceable obligation of such
party in accordance with its terms.

ARTICLE V

Miscellaneous

        5.1    Counterparts.    This Consent may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart.

        5.2    INTEGRATION.     THIS CONSENT, TOGETHER WITH THE INTERCREDITOR
SUBORDINATION AGREEMENT, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

        5.3    GOVERNING LAW.    THIS CONSENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

--------------------------------------------------------------------------------

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

--------------------------------------------------------------------------------



        Executed as of the date first written above.

  THE FROST NATIONAL BANK     By:
Print Name:
Print Title:     CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC,
as Administrative Agent     By:
Print Name:
Print Title:     CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC,
as Lender     By:
Print Name:
Print Title:     CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC     By:
Print Name:
Print Title:     SPECIAL SITUATIONS HOLDINGS, INC. – WESTBRIDGE     By:
Print Name:
Print Title:     ASCENT ASSURANCE, INC.     By:
Print Name:
Print Title:     FOUNDATION FINANCIAL SERVICES, INC.     By:
Print Name:
Print Title:     NATIONALCARE® MARKETING, INC.     By:
Print Name:
Print Title:     AMERICARE BENEFITS, INC.     By:
Print Name:
Print Title:     PRECISION DIALING SERVICES, INC.     By:
Print Name:
Print Title:     SENIOR BENEFITS, L.L.C.     By:
Print Name:
Print Title:     ASCENT FUNDING, INC.     By:
Print Name:
Print Title:


